Examiner’s Amendment

1.	An examiner’s amendment to the record appears below. Should the changes 
and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

In line 12 of claim 1: “… the neighboring virtual …” should be changed to --… the neighboring virtual hexagon …--. 

Examiner’s Statement of Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: The prior art of record, Sun (U.S. Pub. No. US 2016/0343284 A1), Kurahashi (U.S. Patent No. 4,491,863), and Ko (U.S. Patent No. US 8,598,784 B2), does not teach the limitation “[wherein] an area of the first sub-pixel is larger than an area of the second sub-pixel, the area of the first sub-pixel is larger than an area of the third sub-pixel, the first sub-pixel is a red sub-pixel, the second sub-pixel is a green sub-pixel, and the third sub-pixel is a blue sub-pixel” in combination with other limitations of the base claim 1.


3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691